                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BRIAN L. ALLEN,                                        No. 4:18-CV-01179
DALE E. ALLEN,
and SANDRA B. ALLEN,                                   (Judge Brann)

               Plaintiffs,

       v.

SWEPI, LP,

               Defendant.

                                        ORDER

                                   NOVEMBER 8, 2018

       In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

  1.        Defendant’s Motion to Dismiss, ECF No. 7, is GRANTED.

  2.        Plaintiffs’ Complaint, ECF No. 1, is DISMISSED WITH PREJUDICE.

  3.        The Clerk of Court is directed to close this case.



                                                BY THE COURT:


                                                s/ Matthew W. Brann
                                                Matthew W. Brann
                                                United States District Judge
